Citation Nr: 1623634	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-36 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot condition, to include pes planus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida, which denied service connection for pes planus.  In order to better serve the Veteran's stated interests, the Board broadened the claim for entitlement to service connection for a bilateral foot condition.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The Veteran testified at a Travel Board hearing in support of his claim in February 2016, before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At the February 2016 hearing, the Veteran stated that he developed flat feet during physical training.  Specifically, he stated that he needed arches because the stress on his heels gave him pain.  In addition, he maintained that since physical training in service, he has needed arch supports.

A review of the Veteran's service treatment records (STRs) show that at his December 1976 entrance examination a clinical examination of his feet was normal.  He presented with complaints of left heel pain in March 1977, which the clinician at that time diagnosed as stress.  More recent medical records suggest that the Veteran may have flat feet.  See VA General Consult Podiatry Noted dated February 2011.  Since the Veteran stated that his bilateral foot condition started in service, there is evidence that he was treated in service for the claimed condition and there is a current indication of a foot disorder, a VA examination is necessary to determine if the Veteran's currently diagnosed condition is indeed related to his active military service.  The Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated from February 2010 forward.

2. Thereafter, schedule the Veteran for a VA orthopedic examination of his feet.  The claims file and a copy of this remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following a review of the claims file and examination of the Veteran, the examiner should identify all current foot disorders found to be present, including any pes planus.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current foot disorder had its clinical onset during active service or is related to any incident of service, to include the physical rigors of training and/or wearing combat boots.  In providing this opinion, the examiner must acknowledge the Veteran's treatment for left heel pain during service in March 1977, which the clinician diagnosed as stress, as well as his complaints of continuing foot symptomatology and the use of arch supports since service.

The examiner must provide a complete and thorough rationale for all conclusions reached.

3. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


